Citation Nr: 0507411	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-24 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) educational benefits in 
the amount of $8,976.66.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1996 to August 2000.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 decision by the Committee on Waivers and Compromises 
(Committee) at the Buffalo, New York, VA Regional Office (RO) 
(to where it was transferred for adjudication by the 
Washington, DC, RO).  In February 2005, the veteran testified 
before the undersigned at a hearing in Washington, DC.  In 
March 2005, the Board granted her motion to advance her 
appeal on the Board's docket.  


FINDINGS OF FACT

1.  An overpayment of $10,256.66 was created (the amount was 
later corrected to reflect overpayment of $8,976.66) when the 
veteran received Chapter 31 vocational rehabilitation 
benefits from January 2002 through May 2003 concurrently with 
Chapter 30 educational benefits.  

2. There was no fraud, misrepresentation, or bad faith on the 
part of the veteran in the creation of the $8,976.66 
overpayment; she was no more than minimally at fault in the 
creation of the overpayment; and recovery of the indebtedness 
would subject her to undue economic hardship and would defeat 
the purpose for which the benefits were intended.  


CONCLUSION OF LAW

Recovery of the overpayment of educational benefits in the 
amount of $8,976.66 would be against equity and good 
conscience, and recovery of that amount by the Government may 
be waived.  38 U.S.C.A. § 5302 (West  2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims.  Regardless, as the veteran is not 
prejudiced by the determination below, there is no need to 
dwell on the impact of the VCAA on this claim.  

As a preliminary matter, at the February 2005 hearing, it was 
noted that there was no recent Financial Status Report (VA 
Form 5655).  The veteran's representative stated that a 
current report would be executed after the hearing, along 
with a waiver of initial consideration of that evidence by 
the agency of original jurisdiction (AOJ).  A VA Form 5655 
was submitted subsequent to the hearing, but without a waiver 
of AOJ initial consideration (although the veteran's intent 
to waive such consideration was expressed at the February 
2005 hearing).  Under these circumstances, the Board would 
normally have no recourse but to remand the case for AOJ 
initial consideration of additional evidence.  However, as 
the decision below represents a full grant of the benefit 
sought, remanding the case for AOJ initial consideration of 
evidence would serve no useful purpose, but would cause 
needless delay.  

The veteran seeks waiver of recovery of overpayment of VA 
educational benefits in the amount of $8,976.66.  She 
essentially contends that she is overwhelmed by her financial 
situation, and to be forced to repay her indebtedness to VA 
would impose too great a financial hardship.  

The evidence of record includes the veteran's December 2001 
application for VA educational benefits under Chapter 30.  In 
it, she noted that she had previously applied for VA 
vocational rehabilitation benefits under Chapter 31.  She 
responded "no" to the question that asked if she had 
already received an information pamphlet from VA explaining 
education benefits.  She filed a similar application for VA 
education benefits, received by VA in January 2002, wherein 
she provided the same information.  In a December 2003 
letter, VA informed the veteran that an overpayment in the 
amount of $10,256.66 was created because she had received 
Chapter 30 and Chapter 31 benefits concurrently from January 
2002 to May 2003.  In a May 2004 letter, VA informed her that 
the amount of overpayment had been corrected to reflect 
indebtedness of $8,976.66).  

In a November 2003 letter requesting a waiver of her 
indebtedness, the veteran acknowledged that she was 
"enrolled in the Chapter 30 program . . . and received 
additional benefits up until January 2003 when I was enrolled 
in the Chapter 31 program."  She reported that prior to her 
entry into the vocational rehabilitation (Chapter 31) 
program, she informed her VA vocational rehabilitation 
counselor that she was also enrolled in the Chapter 30 
program for educational benefits.  She stated that she was 
currently a full-time student in a graduate school program, 
she was unemployed, and she did not know if she would be 
employed in the near future.  She contended that the 
overpayment of her VA benefits was due to administrative 
error on the part of VA, and reported that she was unable to 
pay the amount of her indebtedness due to financial hardship.  

In a November 2003 Financial Status Report, the veteran 
reported that she was unemployed as of September 2003.  She 
reported no monthly income, and her total monthly expenses 
were in the amount of $991 (although her itemized account 
shows total monthly expenses in the amount of $1361).  She 
estimated her total assets at $4,700, and she listed total 
outstanding debts of $42,139.  

In the Committee's February 2004 decision that denied the 
veteran's application for waiver of her indebtedness, it was 
held that the veteran was at fault in the creation of the 
overpayment, inasmuch as:

When you are interviewed by Voc[ational] 
Rehab[ilitation] and Employment you 
should have signed a memo of 
understanding of some type that states 
you must repay any benefits you received 
for one VA program while you were repaid 
under another VA program.  You are 
normally informed that you are not 
allowed to receive duplicate education 
benefits for any two programs, when those 
payments are for the same term periods.  
You should have known by normal reasoning 
that when you received retroactive 
payments that you should have returned a 
large portion of that amount to liquidate 
your debt under Chapter 3 [sic].  

In her March 2004 notice of disagreement with the Committee's 
decision, the veteran reported that her VA vocational 
rehabilitation counselor failed to inform her that an 
overpayment would be created if she elected to receive 
retroactive benefits under the Chapter 31 program.  She 
stated that she would have waited until after the Spring 2003 
semester to enroll for continued Chapter 31 benefits if she 
had known that an overpayment would be created when she 
received simultaneous payments under Chapter 30 and Chapter 
31.  She reported that when she enrolled for vocational 
rehabilitation benefits: 1) she did not sign a memorandum of 
understanding explaining that she would have to repay any 
benefits she received under another VA program; 2) the VA 
counselor never discussed the possibility of a debt being 
created if she opted to receive retroactive benefits under a 
Chapter 31 program; and 3) "the counselor was well aware of 
the fact I was enrolled in the Chapter 30 program."  She 
indicated that the day she elected to transfer to the Chapter 
31 program was the last day the VA counselor worked for the 
Vocational Rehabilitation and Employment Service Offices, and 
thus "certain things may have been overlooked due to [the 
counselor's departure]."  

At the February 2005 hearing, the veteran reiterated her 
request for waiver of recovery of VA overpayment because 
repayment would cause undue hardship given her current 
financial status.  She testified that she was employed only 
part-time.  She graduated from college in 2004, and she was 
seeking full-time employment.  Aside from her debt created by 
VA overpayment of benefits, she carried a debt load of 
approximately $17,000.  She reported that she lived alone in 
a house that was in very poor repair, her landlord refused to 
make necessary repairs, and she was without financial means 
to move or make repairs herself.  She testified that her 
landlord had previously tried to evict her from the premises, 
and the case was dismissed on technical grounds but she still 
faced possible eviction proceedings.  She also reiterated 
that she had not been made aware of her obligations to VA 
regarding her Chapter 30 and Chapter 31 benefits until after 
the overpayment had been created.  She testified that VA was 
withholding approximately $210 from her disability 
compensation benefits in order to recoup the $8,976.66 
overpayment.  

In a February 2005 Financial Status Report, the veteran 
reported a net monthly income of $1720, and her total monthly 
expenses were in the amount of $822. In addition she was to 
be making $1, 220/per month in payments on installment 
contracts and other debts (including school loans) totaling 
$75,145.  She estimated her total assets were valued at 
$4,364.  She stated, "[b]ecause of my inability to pay the 
full portion of my utility bill I am faced with my service 
being discontinued," and "I fell behind on rent [and] now 
face eviction if my landlord decides to take me to court."  

When a veteran raises the issue of the validity of the debt 
as a part of the waiver application, the waiver application 
cannot be adjudicated without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against her.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The veteran 
does not contend, and the record does not in any way show, 
that the debt in this case was not validly incurred.  There 
is no question that the veteran received Chapter 30 
vocational rehabilitation benefits from January 2002 through 
May 2003, when she was already receiving Chapter 31 
educational benefits during the same period.  There is also 
no question as to the amount of the overpayment that was 
incurred during that period.  Further, it appears from the 
record that the veteran was properly notified of the 
overpayment, and that all due process considerations were 
duly complied with by VA.  The Board finds that the veteran's 
indebtedness was properly established, and that this question 
need not be addressed further.  

A waiver of recovery of an overpayment of disability benefits 
may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience. 38 
C.F.R. § 1.963(a).  However, recovery of an overpayment of 
educational benefits may not be waived where there is an 
indication of fraud, misrepresentation, or bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  In making a 
determination, as to whether equity and good conscience 
prohibit recovery of an overpayment, the Board must consider 
the following:  1) fault of the debtor; 2) balancing of 
fault; 3) undue hardship; 4) defeat the purpose for which 
benefits were intended; 5) unjust enrichment to the debtor; 
and 6) changing position to one's detriment based on reliance 
of VA benefits.  38 C.F.R. § 1.965(a).

In this case there is no indication of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment.  This does not mean that she 
may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  See 38 C.F.R. § 1.965(b).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
In such a determination consideration will be given to 
elements which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or whether failure to make 
restitution would result in unjust enrichment; whether 
repayment of the debt would defeat the purpose for which it 
was intended; and whether there was a change in position to 
one's detriment, so that reliance on VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  

The record does not reflect that the veteran received 
information or notice from VA to the effect that the benefits 
provided the veteran (educational benefits under Chapter 30 
and vocational rehabilitation benefits under Chapter 31) 
could not be received concurrently.  It appears from the 
record that the decisions on the veteran's claim for 
education benefits and that for vocational rehabilitation 
were issued by separate VA offices.  VA was on notice that 
she was receiving these benefits, as VA had awarded, and was 
paying, the benefits.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits).

Further, and consistent with the veteran's statements, the 
information provided the veteran regarding entitlement to VA 
educational and vocational rehabilitation benefits was 
somewhat ambiguous, as to the particular situation in which 
she found herself.  She has provided credible statements and 
testimony to the effect that neither her VA vocational 
rehabilitation counselor, nor any other VA employee advised 
her of the consequence of simultaneously receiving both 
Chapter 30 and Chapter 31 benefits.  Although she could have 
expressly informed VA that she was receiving benefits under 
two different VA benefit programs simultaneously, such might 
have seemed redundant and unnecessary to one unfamiliar with 
the VA system.  The veteran is correct in asserting that VA 
should have been on notice of the benefits she was paid.  The 
Board finds no more than minimal fault on the part of the 
veteran in the creation of the debt.  The balance of fault is 
with VA in that it failed to recognize that the concurrent 
benefits were paid for more than a year.  As noted, there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the veteran.

Furthermore, a review of the veteran's current financial 
status report revealed that her monthly living expenses 
(notably, very modest amounts were reported, e.g., $5.00 
dollars a day for food in Washington D.C.) together with her 
obligated monthly payments on installment contracts and other 
debts, exceeded her monthly income by more than $300.  
Obviously, she is not building a nest egg.  

Regarding whether waiver of the overpayment would cause 
unjust enrichment under 38 C.F.R. § 1.965, the answer must be 
no.  She was entitled to the Chapter 30 benefits, and has 
completed the classes in question.  In fact, she has received 
the degree which was her goal.  

Finally, as articulated by the veteran's representative at 
the hearing before the undersigned, recovery of the debt 
would clearly contribute to defeat the purpose for which the 
benefits involved were intended.  The purpose of VA education 
and vocational rehabilitation programs presumably is to 
afford veterans the opportunity to acquire skills that would 
enable them to obtain employment sufficiently rewarding to 
allow them to join the economic mainstream.  When a veteran 
completes college with in excess of $75,000 in primarily 
education-related debts, and is only working part time, and 
is living in impoverished circumstances, as here described, 
it would be unconscionable for VA to add to the veteran's 
financial burdens by insisting on recovery of an indebtedness 
that was created due to administrative error on VA's part.  
Certainly, it would not have a positive effect on the 
veteran's attempt to better herself from an economic 
standpoint.  

For these reasons recovery of the overpayment in the instant 
case would be against equity and good conscience, and waiver 
of recovery of the overpayment is warranted.  


ORDER

A waiver of overpayment in the amount of $8,976.66, plus any 
and all accrued interest, is granted.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


